 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            DONALD WHEDON,                               CASE NO. C19-1024JLR

11                                Plaintiff,               ORDER OF REFERENCE
                    v.
12
              CHECKR, INC.,
13
                                  Defendant.
14

15            This action is assigned to the Honorable James L. Robart, United States District

16   Judge. All future documents filed in this case must bear the cause number

17   C19-1024JLR-MLP. The court has reviewed the files and records herein and determined

18   that certain pretrial matters are appropriate to refer to a Magistrate Judge as described

19   below.

20            Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

21   refers to Magistrate Judge Michelle L. Peterson all motions related to motions to amend

22   or supplement the pleadings under Federal Rule of Civil Procedure 15, and all motions


     ORDER - 1
 1   related to discovery disputes, including but not limited to motions to compel discovery,

 2   motions for a protective order related to discovery, and motions related to issues of

 3   privilege. See 28 U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal

 4   Rule of Civil Procedure 72(a) governs any objections to Magistrate Judge Michelle L.

 5   Peterson’s rulings concerning the above-described motions. See Fed. R. Civ. P. 72(a);

 6   Local Rules W.D. Wash. MJR 3(b).

 7          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

 8   also hereby refers to Magistrate Judge Michelle L. Peterson for preparation of a report

 9   and recommendation all motions (1) for a temporary restraining order pursuant to Federal

10   Rule of Civil Procedure 65(b); (2) for judgment on the pleadings pursuant to Federal Rule

11   of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

12   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

13   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

14   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge

15   Michelle L. Peterson files a report and recommendation. See Fed. R. Civ. P. 72(b); Local

16   Rules W.D. Wash. MJR 4(c).

17          Accordingly, the court ORDERS that the above-entitled action is referred to

18   Magistrate Judge Michelle L. Peterson for the specific purposes and types of motions

19   //

20   //

21   //

22   //


     ORDER - 2
 1   described herein. The court further DIRECTS and EMPOWERS Magistrate Judge

 2   Michelle L. Peterson to conduct hearings and make further necessary orders consistent

 3   with 28 U.S.C. § 636, the local rules, and this order.

 4          Dated this 5th day of December, 2019.

 5

 6                                                     A
                                                       JAMES L. ROBART
 7
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
